DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-5, 8, 10, 12-15, 18 and 20 are currently pending.  In response to the Office Action mailed 11/22/2016, applicant amended claims 1-2, 8, 10, 14 and 18; canceled claims 6-7, 9, 11, 16-17 and 19.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/13/2021, with respect to claims 1, 2 and 14 have been fully considered and are persuasive.  Claim 1 was amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the previous Office action. Claim 2 was amended to include all the limitations of claim 6 previously indicated as containing allowable subject matter.  Claim 14 was amended to include all the limitations of claim 16 previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1-5, 8, 10, 12-15, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the extension and the fixing portion are integrally formed and extend in a direction toward the second substrate, and a length of the extension is 
US 20200292864 A1 to Kim et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kim discloses various limitations of base claim 1: a display panel, comprising: a first substrate (Fig. 2 substrate 210); a second substrate disposed opposite to the first substrate (Fig. 2 substrate 110); a liquid crystal layer disposed between the first substrate and the second substrate (Fig. 2 liquid crystal layer LC); a sealing layer disposed on two ends of the liquid crystal layer (Fig. 2 sealing member 250), and configured to seal the liquid crystal layer; stopper plates disposed at positions of end portions of the first substrate (Fig. 2 film 310); and a flexible circuit unit attached onto the stopper plate and/or the first substrate (Fig. 2 flexible circuit board 400); wherein the stopper plates comprises fixing portions and extensions; and the fixing portions are adhered and fixed to side surfaces of the end portions of the first substrate (See Fig. 2); and the extension and the fixing portion are integrally formed and extend in a direction toward the second substrate (See Fig. 2) and the stopper plate is perpendicularly disposed on the first substrate (See Fig. 2); and the flexible circuit unit has one portion disposed on a surface of the first substrate close to the second substrate (See Fig. 2); wherein the flexible circuit unit has an L-shaped structure (See Fig. 1 and Fig. 2), and the stopper plate has a flat strip shape (See Fig. 2). 
However, Kim does not disclose that “a length of the extension is smaller than a thickness of the liquid crystal layer; wherein the number of the stopper plates is equal to two, the two stopper plates are respectively mounted on two of the end portions of the first substrate.”  
Regarding Claim 2.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the number of the stopper plates is equal to two, and the two stopper plates are fixed to outer side surfaces of two of the end portions of the first substrate respectively through the fixing portions, and are perpendicularly disposed on the first substrate; and the flexible circuit unit has one portion disposed on a surface of the first substrate close to the second substrate, and another portion disposed on an inner side surface of the extension.”
Claims 3-5, 8, 10 and 12-13 are allowable due to dependency to claim 2.
US 20200292864 A1 to Kim et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 2.  Specifically, Kim discloses various limitations of base claim 2: a display panel, comprising: a first substrate (Fig. 2 substrate 210); a second substrate disposed opposite to the first substrate (Fig. 2 substrate 110); a liquid crystal layer disposed between the first substrate and the second substrate (Fig. 2 liquid crystal layer LC); a sealing layer disposed on two ends of the liquid crystal layer (Fig. 2 sealing member 250), and configured to seal the liquid crystal layer; stopper plates disposed at positions of end portions of the first substrate (Fig. 2 film 310); and a flexible circuit unit attached onto the stopper plate and/or the first substrate (Fig. 2 flexible circuit board 400); wherein the stopper plates comprises fixing portions and extensions; and the fixing portions are adhered and fixed to side surfaces of the end portions of the first substrate (See Fig. 2); and the extension and the fixing portion are integrally formed and extend in a direction toward the second substrate (See Fig. 2). 

Regarding Claim 14.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the number of the stopper plates is equal to two, and the two stopper plates are fixed to outer side surfaces of two of the end portions of the first substrate respectively through the fixing portions, and are perpendicularly disposed on the first substrate; and the flexible circuit unit has one portion disposed on a surface of the first substrate close to the second substrate, and another portion disposed on an inner side surface of the extension.”
Claims 15, 18 and 20 are allowable due to dependency to claim 14.
US 20200292864 A1 to Kim et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 14.  Specifically, Kim discloses various limitations of base claim 14: a display panel, comprising: a first substrate (Fig. 2 substrate 210); a second substrate disposed opposite to the first substrate (Fig. 2 substrate 110); a liquid crystal layer disposed between the first substrate and the second substrate (Fig. 2 liquid crystal layer LC); a sealing layer disposed on two ends of the liquid crystal layer (Fig. 2 sealing member 250), and configured to seal the liquid crystal layer; stopper plates disposed at positions of end portions of the first substrate (Fig. 
However, Kim does not disclose that “the number of the stopper plates is equal to two, and the two stopper plates are fixed to outer side surfaces of two of the end portions of the first substrate respectively through the fixing portions, and are perpendicularly disposed on the first substrate; and the flexible circuit unit has one portion disposed on a surface of the first substrate close to the second substrate, and another portion disposed on an inner side surface of the extension.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871